      Case: 1:20-cv-04699 Document #: 8 Filed: 08/24/20 Page 1 of 3 PageID #:93




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                     Master Docket No. 20 C 4699

 This Document Relates to All Cases                  Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

                       STATUS REPORT BY DEFENDANTS AND
                   DESIGNATION OF DEFENDANTS’ LEAD COUNSEL

       1.       Pursuant to Case Management Order No. 1 (ECF No. 3), all Defendants in MDL

No. 2948 hereby designate the undersigned counsel, Anthony J Weibell of Wilson Sonsini

Goodrich & Rosati, P.C. as “Lead Counsel for Defendants.”

       2.       Defendants also wish to inform the Court that the Court may disregard the “Joint

Status Report by Defendants and Certain Plaintiffs” (ECF No. 7) that was filed yesterday,

August 23, 2020, by Defendants and certain few plaintiffs. Defendants apologize for any

disruption caused by that filing to the Court’s normal processes. Defendants had agreed to that

statement in the optimistic hopes of streamlining the upcoming settlement approval process by

obtaining from the few non-settling plaintiffs consent to the class action settlement reached

between Defendants and the Settling Plaintiffs. However, Defendants appear to have

misapprehended the circumstances and discovered today that their hopes were misplaced.

       3.       Accordingly, Defendants reaffirm the proposals made in the Settling Parties’

Statement and Proposed Case Management Schedule (ECF No. 6) filed on August 21, 2020.

That statement represents the current position of all Defendants and the vast majority of all

Plaintiffs/Plaintiffs’ counsel in this MDL, and the proposed schedule therein should be adopted

by the Court.

                                                 1
     Case: 1:20-cv-04699 Document #: 8 Filed: 08/24/20 Page 2 of 3 PageID #:94




                                      Respectfully submitted,


DATED: August 24, 2020             WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation

                                   By:   /s/Anthony J Weibell
                                         650 Page Mill Road
                                         Palo Alto, CA 94304-1050
                                         Telephone: (650) 493-9300
                                         Facsimile: (650) 565-5100
                                         Email: aweibell@wsgr.com

                                         Counsel for all Defendants




                                         2
      Case: 1:20-cv-04699 Document #: 8 Filed: 08/24/20 Page 3 of 3 PageID #:95




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                              /s/Anthony J Weibell
                                              Anthony J Weibell




                                                 3
